Title: Cash Accounts, May 1774
From: Washington, George
To: 



[May 1774]



Cash


May 13—
To Cash recd from Mr Hunter Rent
[£] 10. 0.0



To Ditto won at Cards
1. 0.0


17—
To Ditto recd of Doctr [James] Carter—a yrs Intt of his Bond
10.16.0



To Ditto recd from Colo. Andw Lewis on acct of his Land under the Proclamation of 1754
10. 9.9


18—
To Cash won at Cards
2.10.0


20—
To Ditto recd from Mr Frans Whiting on acct of Rent
40. 0.0


23—
To Ditto won at Cards
1.10.0


Contra


May  1—
By 5 Barrls of Tarr @ 10/
2.10.0



By Cash given away
3. 0.0


2—
By Ditto paid Bishops wife laying Betty at the Ferry
0.10.0


3—
By Clemt Trig for 4 days hire of Mr Claggits Flat @ 18/ Md Cy pr day to bring stone from Aquia for Steps
2.17.7


4—
By a pair of Shoes for Will
0. 7.6




By Ditto for Austin
0. 7.6



By Exps. gettg my Carriage to Maryld
0.18.0



By Servants
0. 1.6


9—
By Cash paid William Roberts
20. 0.0


10—
By Ditto paid Mr Thos Triplett
22. 7.6



By Ditto paid Mr Custis
12. 0.0


11—
By Ditto paid Thos Armat Sadler
1. 3.1


12—
By Ditto paid Caleb Stone
12. 0.0



By Servants
0. 1.3



By Exps. at Dumfries
0. 9.8



By Ferriages at Mr [James] Hunters
0. 5.0


13—
By Cash pd Ditto for a years Ferriage
0.10.0



By Cash paid my Mother
10. 0.0



By Shoes for Giles
0. 7.6



By Expences at Weedon’s
0. 3.9


14—
By Servants
0. 1.3



By Exps. at Roys Ordy
0.12.7


15—
By Ditto at Todds bridge
0.18.9



By Ditto at Ruffins Ferry Includg 9/ for Ferriage
0.17.3



By Servants
0. 2.0


16—
By Club at Mrs [Christiana] Campbells
0. 5.0



By Cash lost at Cards
0.15.0


18—
By a Register & Freedom for the Brigantine Farmer
2. 3.0



By Cash paid for a Watch key
0. 1.6



By Ditto for a Sword Knott
0. 4.6



By Club at Southalls
0. 4.8



By Cash lost at Cards
1.13.0



By Club at Southalls
0. 3.9


19—
By a pair of pinching Tongs
0. 4.0



By Barber
0. 6.0


21—
By Cash pd Rinds Estate pr William Russells rect
5.15.9


23—
By Coffee &ca
0. 1.3


25—
By Mrs Washington
10. 0.0



By Servants
0. 1.3



By hair powder
0. 1.6


26—
By my Subscripn to the Burgesses Ball
1. 0.0



By Mr Thos Lewis, Surveyor of Augusta, for Six Entries in the names of Jno. Posey: 3000 Acs.—Goodrich Crump 200 acres—Marshall Pratt 50 Acres—Robt Scott 50 acres—Jesse Scott 50 acres—& Jno. Poo 50 acres
0.15.0



27—
By Colo. Richd Lee Duty on 4 Pipes Wine
6.13.4



By Charity
2. 8.0



By Coffee &ca
. 1.0


28—
By Washing
. 2.6



By Postage of Letters
. 3.0



By Cash to Mrs Washington
6. 0.0


31—
By Ditto paid Mr Waller for his advice
1. 0.0



By Ditto paid Mr Wythe for drawg Deeds from Black & ex[aminin]g his Title Papers &ca
5. 0.0



By a Patent Fee pd at the Secrty Offe
0.10.6


